OPINION
{¶ 1} Sheila Izor appeals from the judgment of divorce granted to her and her former husband, Randall, on October 18, 2007. Although Sheila was represented below, she has pursued this appeal without legal representation.
 {¶ 2} Sheila did not file a transcript of the proceedings below but now attempts to argue that many of the findings made by the trial court were against *Page 2 
the manifest weight of the evidence presented below. It is fundamental, however, that we cannot review evidentiary findings of a trial court in the absence of a transcript. Ostrander v. Parker-Fallis InsulationCo. (1972), 29 Ohio St.2d 72. The court in Ostrander noted that the court of appeals was correct in stating "in the absence of a complete bill of exceptions, this court has no alternative but to indulge the presumption of the regularity of the proceedings and the validity of the judgment in the trial court." Id. At 74. The Judgment of the trial court is Affirmed.
  FAIN, J., and GRADY, J., concur. *Page 1